BARTCH, C. J.,
(dissenting.)
I am unable to concur with the majority in reversing this case. At the trial the court, after finding that before the making of the agreement in question certain obligations existed for the discharge of which Mr. Woodman and Mr. Bam-berger were liable, made findings of fact as follows: “That *387said railway company became insolvent and was put into tbe bands of a receiver on or about tbe 24tb day of September, 1896. That on or about tbe 1st day of October, 1896, said James F. Woodman, deceased, and tbis defendant, Simon Bamberger, made and entered into an agreement wherein and whereby said Woodman agreed to cancel and deliver to tbis defendant, Simon Bamberger, tbe note sued on in plaintiffs complaint, if said Bamberger would bold said Woodman free and harmless from any and all liability by reason of having signed said note to tbe National Bank of tbe [Republic and said condemnation bonds, and would pay or cause to be paid said note and said condemnation bonds.' That pursuant to tbis agreement tbis defendant caused said note to the National Bank of tbe [Republic to be paid on or about tbe 22d day of September, 1897, by a corporation known as tbe Salt Lake & Ogden Bailway Company, which said defendant, Bamberger, caused to be organized for tbe purpose of acquiring title to tbe property then owned by tbe said Great Salt Lake & Hot Springs Bailway Company; and thereafter, to-wit, before tbe 4th day of December, 1897, said defendant, Bamberger, paid and caused each and all of said condemnation bonds to be paid and satisfied in full by said Salt Lake & Ogden Bailway Company. That after said note and condemnation bonds were satisfied as aforesaid said defendant demanded the cancellation and surrender of tbe note in tbis suit, and that said James F. Woodman accepted tbe cancellation of said obligations in full satisfaction of said note, and promised and agreed to surrender and deliver said note to this .defendant pursuant to his said agreement hereinbefore set out with said defendant Bamberger. That the only reason that said note was not surrendered by said James F. Woodman in bis lifetime to said defendant, Bamberger, was because said Woodman bad mislaid said note and could not find it.”
Tbe appellant contends that tbe evidence is insufficient to support these findings, and my Brethren seem to sustain tbis contention; for, while they admit an agreement was made as claimed by tbe defendant, they bold that there was “a total failure of consideration.” Tbe evidence on tbis subject in *388part is as follows: The witness Obemdorfer, after stating that he was present at a conversation when the agreement was made, said: “A conversation occurred between Mr. Bamber-ger and Mr. Woodman. Mr. Bamberger asked Mr. Woodman to continue with him in the railroad business. Mr. Woodman said: ‘I am too old to go into any new railroad ventures. I am-with you on the note to the Bank of the Republic for $20,000, and I am also on the bonds in those condemnation suits for those Davis county lands; and if you will pay those, or see that they are paid, and release me of my obligation on that note and on those condemnation bonds, I will give you back the twenty-five hundred dollar note which you gave me for your half of what I paid the Salt Lake Valley Loan & Trust Company, and you can have the railroad also. You can have it all.’ Mr. Bamberger asked him to continue with him in the railroad, and he repeated, ‘I am getting too old,’ and he again repeated the obligations what he was on. He said that if Mr. Bamberger would pay them, or see that they were paid, he could have the railroad, and he would give back the twenty-five hundred dollar note. Mr. Bamberger then said, T will do it.’ That was some time in October, 1896.” This witness had a conversation with Mr. Woodman the next year, when he exhibited to him a voucher showing that he had just paid the last of the condemnation suits, and Mr. Woodman said, “That is good.” It will be noticed that the agreement herein mentioned does not provide that Mr. Bamberger should pay the obligations personally, but he was bound to pay them personally, or cause them to be paid, so as to relieve Mr. Woodman from their payment. The evidence, however, shows that Mr. Bamberger did actually, out of his own money, pay some of the condemnation verdicts. Two of his personal checks were introduced in evidence, showing payments of $975.74 and $131.10, respectively. It is also shown that pursuant to the agreement Mr. Bamberger relieved Mr. Woodman of all the obligations referred to, amounting to about 30,000, exclusive of interest, and that he furnished all the money that was used to buy the property of the Great Salt Lake & Hot Springs Railway *389Company. On tbis subject tbe defendant testified as follows: “Q. State with whose money the obligations referred to in the case of the National Bank of the Bepublic against the Great Salt Lake & Hot Springs Railway Company were paid. A. My money. My money paid all those obligations; all the obligations that Woodman was indorser on. Q. With whose money were those condemnation settlements referred to in defendants Exhibits 1 to 8, inclusive, paid ? A. Well, my money; that is, by the way of the railroad company. I paid the money to the treasurer of the railroad company; paid it into the company. Q. Yon paid with your money some of the early condemnation suits, did yon? A. Well, I remember it simply by the checks as they came up this morning. Paid the suits of the Eords and John S. White. This check, Exhibit No. 13, for $4,000, payable to Ed. Duncan, this is my check. Q. What was it for ?■ A. That was paid — the 10 per cent, on the organization of the Salt Lake & Ogden Railway Company. ' Q. Who owns all the stock of the Salt Lake & Ogden Railway Company? A. I own it virtually all. I mean with the exception of a few shares to qualify directors, one share apiece, Q. How long have you owned it? A. Ever since its organization. I paid the capitalization of the company. The stock is practically owned by me. I organized the company.” It thus appears that Mr. Bamberger’s services and money became the instruments to save Mr. Woodman harmless from the obligations referred to in the agreement. This was acknowledged by Mr. Woodman, who expressed his pleasure and satisfaction with Mr. Bamberger’s efforts to relieve him of the obligations, as appears from the testimony of the witness Mountney, who in part testified: Q. Did you hear any talk between Mr. Bamberger and Mr. Woodman? A. It was in the spring or summer of 1900. Mr. Woodman and Mr. Bamberger came into the back office where I had my desk, and Mr. Woodman said to Mr. Bamberger, ‘I understand the railroad is doing very nicely now?’ Mr. Bamberger said, Wes, it is doing very well indeed.’ Mr. Woodman said: ‘I am sorry I am old, or else *390I should like to have gone in with you on it.- I wish you success.’ Mr. Bamberger said, ‘How about that note I gave you for taking up the Salt Lake Valley notes ?’ Mr. Woodman said, ‘Why, I will send it down.’ Mr. Bamberger said, ‘I will send my stenographer up for it.’ That was practically all he said.” The stenographer referred to, upon the same subject testified: “Q. What is your occupation? A. Stenographer for Mr. Bamberger. Have been his stenographer for seven years. Was in the office at the time of the conversation between Mr. Bamberger and Mr. Woodman. It was about 1900. As Mr. Woodman was leaving, Mr. Bamberger asked, ‘What about that note I gave you — the Salt Lake Valley note?’ Mr. Woodman said, ‘Oh, yes; I will look for it, and send it down.’ Mr. Bamberger said, ‘No, I will send my stenographer for it’ That is all I heard. Q. Did you go up ? A. I did, and he said, ‘Call again.’ Q. Did you call again ? A. I did. Q. What did he- say then ? A. Well, he said: ‘Why does he bother me about that1? I will send it down when I find it.’ ” The witness Knox testified: “I know Mr. Bamberger and Mr. Woodman were indorsers on the note at my bank. The note was for $20,000. Had several conversations with Mr. Woodman about it. We were endeavoring to have these notes paid. There was another one of $20,000 also. Mr. Woodman was the indorser on one. Q. Did you state there was another note for $20,-000 ? A. Yes, Mr. Woodman was only on one. Mr. Bam-berger agreed to pay it. Mr. Woodman came to the bank, and wanted to know if these matters were settled; and the note was finally taken by Mr. Bamberger, as agreed between him and Mr. Woodman. Mr. Woodman was there at the bank, and stated they had made the adjustment whereby Mr. Bamberger assumed the payment, and wanted to know if it would be all right if they settled it that way. There was a note that he had taken up of the Salt Lake Valley Loan & Trust Company, and some bonds, that were to be all surrendered when Mr. Bamberger finally paid this note. That was about the talk, as I remember it. Afterwards he ásked me if everything had been settled up and satisfied, and if we had *391gotten our pay. I told bim we bad. He said Mr. Bamber-ger bad been fair in tbe matter, after all, and bad paid bim in full, everything as be bad agreed to. It was merely a ■conversation that was bad some time afterwards. That was tbe remark that was made, that everything bad been settled satisfactorily, and be was very glad we bad gotten our money, etc. Mr. Bamberger bad paid bim everything be owed bim. He said, 'He don’t owe me anything.’ ” “State more fully, Mr. Knox, what was said by Mr. Woodman, if anything,- about tbe obligation that Mr. Bamberger was on with bim ? A. He came there, and wanted to know whether everything was settled or not. He said be was to surrender this ■obligation — this Salt Lake Valley Loan & Trust Company note, and I think some other matter — but be did not want to ■do it unless everything was done as agreed, and I told him it was done; and I understand bim that be was going to surrender this note, and be came to see if everything bad finally been adjusted between us.” Tbe witness McCartney testified: “I bad a conversation with James. E. Woodpian. To tbe best of my recollection it was in October, 1896, shortly after tbe receivership was appointed for tbe Great Salt Labe & Hot Springs Railway Company. Early in 1896 tbe company got into financial difficulties, and shortly after tbe appointment of a receiver in September, 1896, I bad a conversation with James E. Woodman about tbe railway. To tbe best of my recollection it was in October, 1896. He said be considered tbe stock in that railway a total loss, and was not going to have anything to do with reorganizing tbe company. He said be was jointly liable with Simon Bamberger for some notes to tbe National Bank of tbe Requblic for money borrowed for tbe railway, and was also on some condemnation bonds for rights of way, and that be held Bamberger’s note for $2,500 for some indebtness of tbe railway which be bad been obliged to pay to tbe Salt Lake Valley Loan & Trust Company, and that be was going to turn this note and all bis stock in tbe railway over to Bamberger if Bamberger would pay up tbe railway indebtedness, and relieve bim of all liability in tbe matter.”
*392There is other evidence in the record of similar import, but I do not deem further reference thereto important. It seems manifest that there was not only an. agreement between the parties, based upon sufficient consideration, but that the same was faithfully performed by the defendant, and that he was entitled to a surrender of the note sued upon. Under such evidence, as is disclosed by the record, it is difficult to see how the findings of the court can be disturbed. In my judgment, this is clearly a case where the rule, so frequently announced by this court, that, where there is’ a substantial conflict in the evidence the findings of the trial court will not be disturbed, should be applied.
I therefore dissent.